Examiner’s CommentExaminer’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Shawn Pyles on 6/8/2022.

The application has been amended as follows:  	Claims 10-11 are cancelled.

Election/Restrictions
Claim 1 is allowable. Claims 14-16, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions (Species 1 (claims 1-9, 12-13) and Species 2 (14-16), is hereby withdrawn and claims 14-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, the prior art fails to teach or disclose a device comprising: each of the plurality of MEMS devices is configured to be switched at a same time by applying a voltage to a common pull-down electrode; and a first electrostatic discharge (ESD) device coupled in parallel to the plurality of MEMS devices between the RF electrode and ground, wherein the plurality of MEMS devices are arranged on a substrate and the first ESD device is an element that is positioned separate from the substrate, in combination with all the limitations set forth in claim 1. 	Regarding claim 2, the prior art fails to teach or disclose a device comprising: each of the plurality of MEMS devices is configured to be switched at a same time by applying a voltage to a common pull-down electrode; and a first electrostatic discharge (ESD) device coupled between the second RF electrode and ground, wherein the plurality of MEMS devices are arranged on a substrate and the first ESD device is an element that is positioned separate from the substrate, in combination with all the limitations set forth in claim 2. 	Regarding claim 6, the prior art fails to teach or disclose a device comprising: each of the plurality of MEMS devices is configured to be switched at a same time by applying a voltage to a common pull-down electrode; and a first electrostatic discharge (ESD) device coupled between the first RF electrode and ground, wherein the plurality of MEMS devices are arranged on a substrate and the first ESD device is an element that is positioned separate from the substrate, in combination with all the limitations set forth in claim 6. 	Regarding claim 12, the prior art fails to teach or disclose a device comprising: each of the plurality of MEMS devices is configured to be switched at a same time by applying a voltage to a common pull-down electrode; a first electrostatic discharge (ESD) device coupled between the first RF electrode and ground; and a second ESD device coupled between the second RF electrode and ground, wherein the plurality of MEMS devices are arranged on a substrate and the first ESD device and the second ESD device are provided as elements that are positioned separate from the substrate, in combination with all the limitations set forth in claim 12. 	Regarding claim 13, the prior art fails to teach or disclose a device comprising: a second ESD device coupled between each switch and the first RF electrode; and a third ESD device serially coupled between ground and each first ESD device and the second ESD device, wherein a plurality of micro-electromechanical systems (MEMS) devices are arranged on a substrate and the first ESD device, the second EDS device, and the third ESD device are provided as elements that are positioned separate from the substrate, in combination with all the limitations set forth in claim 13. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838